Citation Nr: 1712143	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  12-35 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to service connection for a skin condition, to include as due to an undiagnosed illness or chemical exposure.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

D.M Casula, Counsel



INTRODUCTION

The Veteran had active service from May 1987 to January 1992, including during the Gulf War Era.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran was scheduled for a Central Office hearing in October 2013, but he canceled that hearing.  

In December 2013, the Board remanded the claim for additional development.  In May 2015, the Board again remanded this matter in order to obtain VA treatment records and schedule the Veteran for a VA examination.  The record reflects that the Veteran was notified of upcoming VA examinations, but then failed to report for these examinations.  Thus, the Board concludes there was substantial compliance with the remand directives of May 2015.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.

2. The preponderance of the evidence is against a finding that the Veteran has a skin condition that had an onset in service or is otherwise related to active service, including as due to undiagnosed illness incurred in service or chemical exposure. 


CONCLUSION OF LAW

A skin condition was not incurred in or aggravated by the Veteran's active service, may not be presumed to have been so incurred or aggravated, and was not due to an undiagnosed illness or chemical exposure.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  For the issues decided in the instant document, VA provided adequate notice in a letter sent to the Veteran in September 2009.

The Board finds VA has satisfied its duty to assist the Veteran in the development of the claim.  VA has obtained all identified and available service and post-service treatment records for the Veteran, to include records from the Social Security Administration (SSA).  The Board notes that the Veteran underwent a VA examination in January 2014.  In the May 2015 remand, however, the Board determined that an additional VA examination was necessary, noting that it appeared as though an attempt to schedule the VA skin examination during a flare-up period had not been made.  Therein the Board also noted that where the claimed disorder (such as a skin rash) is cyclical or fluctuating in severity, VA must offer an examination during an active stage of the disease.  Ardison v. Brown, 6 Vet. App. 405, 408 (1994); see also Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992).  The Board also stressed that the Veteran's cooperation in coordinating a VA skin examination during a time of flare-up of his claimed skin disability was essential in allowing a medical examiner to ascertain the nature of the disability.  The record reflects that the Veteran was scheduled for, and notified of, VA examinations on three occasions in 2015 and 2016, but he failed to report for these examinations.  In light of the foregoing, although another VA examination was warranted based on the Board's prior remand, because neither the representative (in the most recent informal hearing presentation) nor the Veteran have provided any specific or pertinent reasons as to why he has failed to respond or report for the VA examinations, and because there has been no further response from the Veteran and no showing of good cause, another VA examination need not be scheduled and no additional assistance is required at this point to fulfill VA's duty to assist.  38 C.F.R. § 3.655.  The Board also finds that its prior remand directives of May 2015 have been substantially complied with to the extent possible.  See Stegall v. West, supra. 

It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Legal Criteria, Factual Background, and Analysis

The Veteran contends that he has a skin condition, to include from possible chemical exposure and/or as due to undiagnosed illness during his military service.

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection may also be established on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, some issues fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428 (2011).  

Review of the record shows that on VA treatment records dated in February 2007, February 2008, March 2008, and April 2008, the Veteran had a diagnosis of cellulitis with subcutaneous abscessed blister of the left 4th finger and multiple chronic and acute skin infections.  In a treatment record dated in March 2008, it was noted that the skin on the Veteran's hands and arms showed multiple areas of chronic and acute skin infection.  The diagnosis was a chronic skin infection.  In another treatment record dated in March 2008, it was noted that the Veteran reported "seeing bugs crawling and flying in and out of my skin."  He also saw a jelly-like substance oozing from his sores that he believed were the eggs.  The Veteran believed that the bugs came from the desert during training in California or from "biological warfare" in Iraq.  He stated that the skin lesions had been present for the past 10 years, but that he saw the first bug two months ago.  He also stated that he had chronic skin ulcers since 1997, and described a sudden onset of burning pain and swelling in his thigh that would migrate to other areas of his body.  It was noted that he had a chronic skin infection. 

On a VA examination in October 2009, the diagnosis was dermatitis of unclear etiology.  The examiner noted the Veteran's report of noting skin problems beginning in 1997, which was 5 years after his military service, and that his service treatment records were silent for any documentation of a chronic skin condition.  The examiner also noted that the Veteran had noted intermittent episodes of blisters involving mainly his hands, and occasionally his feet, over the last two years.  The Veteran also reported noting burning pain in his hands associated with blisters.  

On a VA examination in January 2014, the diagnosis was subcutaneous skin infection, diagnosed in 1997.  The examiner opined, in part, that it was less likely as not that the Veteran's skin condition, to include as due to undiagnosed illness or chemical exposure, was due to military service.  The examiner's rationale was premised on the fact that the Veteran's service treatment records did not show any treatment or complaint of any skin disorders, and that there were no visible or palpable dermatitis, cysts, or blisters upon examination.

As noted above, the Veteran contends he has a skin condition, to include from possible chemical exposure and/or as due to undiagnosed illness during service.  Arguably, a current skin disability has been shown by VA treatment records and a VA examination report.  Service treatment records are negative for any report or finding of a skin disorder.  What is missing is competent medical evidence of a link between a current disability and service, to include possible chemical exposure.  The available medical evidence of record does not establish an etiological relationship between any skin condition and his active service.  Further, the Veteran has not submitted or identified any medical opinion or other medical evidence which would support an etiological relationship between a skin condition and service.  Additionally, he failed to report to scheduled VA examinations that would have addressed the nexus question, and his claim must now be decided based on the evidence of record, which fails to establish the needed link.  See 38 C.F.R. § 3.655.

Consideration has been given as to whether the Veteran has skin symptoms due to an undiagnosed illness.  His service personnel records confirm his service during the Persian Gulf War in the Southwest Asia Theater of operations.  Accordingly, he is a Persian Gulf veteran and the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 may apply if the Veteran is found to have a qualifying chronic disability. 

In that regard, service connection may be established for a qualifying chronic disability, which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnoses.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1). 

A "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of any of the following): an undiagnosed illness; a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; and any diagnosed illness that the Secretary determines.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(2)(i).

Review of the record, however, shows that the Veteran's skin symptoms have been attributed to diagnoses of cellulitis and dermatitis, and these diagnoses preclude a finding of an undiagnosed illness related to his Persian Gulf service. 

Full consideration has been given to the Veteran's own assertions that he has a skin condition related to service.  As noted above, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Jandreau v. Nicholson, supra.  While the Veteran would be competent to report the circumstances of his service, as well as any skin symptoms he experienced thereafter, as a layperson, the Veteran simply does not have the competency to render a medical opinion on diagnosis or etiology of any skin condition.  See Kahana v. Shinseki, supra.

The preponderance of the evidence is therefore against the claim of service connection for a skin.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a skin condition is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


